Title: From Alexander Hamilton to James McHenry, 14 March 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            N York March 14th. 1800
          
          The enclosed commission and letter have been sent to me by Colonel Rice who mentions, as the principal motive of Lieutenant Spring in offering to resign, the very uncertain ground on which the military establishment, at present, stands. I would thank you to enable me speedily to inform this Gentleman of the decision in his case.
          Enclosed are the Proceedings of a Court Martial held convend at Fort Adams on the 28th. of December, of which Captain John Henry was President; those of a Court Martial h convened at Fort Mifflin on the fourth of March, of which Captain Elliot was President; and those of one convened at Bennington on the tenth of February, of which Captain McClary was President.
          Enclosed likewise is an extract from Col. Rice’s letter relative to Doctor Barron—I should be glad to be enabled to inform Col. Rice whether this Gentleman will be appointed, or if not whether he will receive a quantum meruit for his services. A prompt decision is necessary in order that Doctor Barron, if not appointed, may continue no longer   in his present situation             with the regiment—
           S of War—
        